 


109 HR 1590 IH: Rural America Preservation Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1590 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Kind (for himself and Mr. Flake) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Food Security Act of 1985 to restore integrity to, and strengthen payment limitation rules for, commodity payments and benefits. 
 
 
1.Short titleThis Act may be cited as the Rural America Preservation Act. 
2.Payment limitationsSection 1001 of the Food Security of 1985 (7 U.S.C. 1308) is amended— 
(1)in subsection (b)(1), by striking $40,000 and inserting $20,000; 
(2)in subsection (c)(1), by striking $65,000 and inserting $30,000; 
(3)in subsection (d), by striking (d) and all that follows through the end of paragraph (1) and inserting the following: 
 
(d)Limitations on marketing loan gains, loan deficiency payments, and commodity certificate transactions 
(1)Loan commoditiesThe total amount of the following gains and payments that a person may receive during any crop year may not exceed $75,000: 
(A) 
(i)Any gain realized by a producer from repaying a marketing assistance loan for 1 or more loan commodities under subtitle B of title I of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7931 et seq.) at a lower level than the original loan rate established for the loan commodity under that subtitle. 
(ii)In the case of settlement of a marketing assistance loan for 1 or more loan commodities under that subtitle by forfeiture, the amount by which the loan amount exceeds the repayment amount for the loan if the loan had been settled by repayment instead of forfeiture. 
(B)Any loan deficiency payments received for 1 or more loan commodities under that subtitle. 
(C)Any gain realized from the use of a commodity certificate issued by the Commodity Credit Corporation for 1 or more loan commodities, as determined by the Secretary, including the use of a certificate for the settlement of a marketing assistance loan made under that subtitle, with the gain reported annually to the Internal Revenue Service and to the taxpayer in the same manner as gains under subparagraphs (A) and (B).; and 
(4)by adding at the end the following: 
 
(h)Single farming operation 
(1)In generalNotwithstanding subsections (b) through (d), subject to paragraph (2), if a person participates only in a single farming operation and receives, directly or indirectly, any payment or gain covered by this section through the farming operation, the total amount of payments or gains (as applicable) covered by this section that the person may receive during any crop year may be up to but not exceed twice the applicable dollar amounts specified in subsections (b), (c), and (d). 
(2)IndividualsThe total amount of payments or gains (as applicable) covered by this section that an individual person may receive during any crop year may not exceed $250,000. 
(i)Spouse equityNotwithstanding subsections (b) through (d), except as provided in subsection (e)(2)(C)(i), if an individual and spouse are covered by subsection (e)(2)(C) and receive, directly or indirectly, any payment or gain covered by this section, the total amount of payments or gains (as applicable) covered by this section that the individual and spouse may jointly receive during any crop year may not exceed twice the applicable dollar amounts specified in subsections (b), (c), and (d). 
(j)Regulations 
(1)In generalNot later than 270 days after the date of enactment of this subsection, the Secretary shall promulgate regulations— 
(A)to ensure that total payments and gains described in this section made to or through joint operations or multiple entities under the primary control of a person, in combination with the payments and gains received directly by the person, shall not exceed twice the applicable dollar amounts specified in subsections (b), (c), and (d); 
(B)in the case of a person that in the aggregate owns, conducts farming operations, or provides custom farming services on land with respect to which the aggregate payments exceed the applicable dollar amounts specified in subsections (b), (c), and (d), to attribute all payments and gains made on crops produced on the land to— 
(i)a person that rents land as lessee or lessor through a crop share lease and receives a share of the payments that is less than the usual and customary share of the crop received by the lessee or lessor, as determined by the Secretary; 
(ii)a person that provides custom farming services through arrangements under which— 
(I)all or part of the compensation for the services is at risk; 
(II)farm management services are provided by— 
(aa)the same person; 
(bb)an immediate family member; or 
(cc)an entity or individual that has a business relationship that is not an arm’s length relationship, as determined by the Secretary; or 
(III)more than 2/3 of the farming operations are conducted as custom farming services provided by— 
(aa)the same person; 
(bb)an immediate family member; or 
(cc)an entity or individual that has a business relationship that is not an arm’s length relationship, as determined by the Secretary; or 
(iii)a person under such other arrangements as the Secretary determines are established to transfer payments from persons that would otherwise exceed the applicable dollar amounts specified in subsections (b), (c), and (d); and 
(C)to ensure that payments attributed under this section to a person other than the direct recipient shall also count toward the limit of the direct recipient. 
(2)Primary controlThe regulations under paragraph (1) shall define primary control to include a joint operation or multiple entity in which a person owns an interest that is equal to or greater than the interest of any other 1 or more persons that materially participate on a regular, substantial, and continuous basis in the management of the operation or entity.. 
3.Schemes or devicesSection 1001B of the Food Security Act of 1985 (7 U.S.C. 1308–2) is amended— 
(1)by inserting (a) In general.— before If; and 
(2)by adding at the end the following: 
 
(b)FraudIf fraud is committed by a person in connection with a scheme or device to evade, or that has the purpose of evading, section 1001, 1001A, or 1001C, the person shall be ineligible to receive farm program payments (as described in subsections (b), (c), and (d) of section 1001 as being subject to limitation) applicable to the crop year for which the scheme or device is adopted and the succeeding 5 crop years.. 
4.Regulations 
(a)In generalThe Secretary of Agriculture may promulgate such regulations as are necessary to implement this Act and the amendments made by this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act and the amendments made by this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
 
